Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Kenneth Roshaun Reid, a federal prisoner, appeals the'district court’s order adopting the recommendation of the magistrate judge and dismissing his petition under 28 U.S.C. § 2241 (2012) or, in the alternative, for a writ of audita querela. We- have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Reid v. Warden, No. 0:15-cv-01354-CMC (D.S.C. May 19, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.